Order filed October 17, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00825-CV
                                   ____________

                           KENDRA CAIN, Appellant

                                         V.

 ESTATE OF LYDIA TEBO NORMAN, AS ESTATE REPRESENTATIVE
                OF LYDIA TEBO NORMAN, Appellee


                    On Appeal from the Probate Court No 2
                             Harris County, Texas
                      Trial Court Cause No. 391,454-401

                                    ORDER

      The notice of appeal in this case was filed September 18, 2013. The clerk’s
record was filed October 1, 2013. To date, the filing fee of $175.00 has not been
paid. No evidence that appellant has established indigence has been filed. See Tex.
R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before October 28, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM